 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



OLYMPUS SECURITIES, LLC













January 12, 2015




Glynn Wilson
TapImmune Inc.
 
1551 Eastlake Avenue East
 
Suite 100
 
Seattle, WA 98102
 
Dear Glynn:
    
The purpose of this letter agreement (the “Agreement”) is to set forth the terms
and conditions pursuant to which Olympus Securities, LLC (“Finder”) shall
introduce TapImmune, Inc. (together with any and all subsidiaries, affiliates,
successors and other controlled persons or entities, either presently existing
or formed subsequent to the execution of this Agreement, collectively,  the
“Company”) to one or more investors (“Investors”) in connection with the
proposed private offering  and sale (the “Offering”) of securities and/or debt
instruments (the “Securities”) of the Company. The terms of such Offering and
the Securities shall be mutually agreed upon by the Company and the Investor(s)


In consideration of the services rendered by Finder under this Agreement, the
Company agrees to pay the Finder at the Closing of any Offering from the
proceeds thereof and as a condition to Closing the following fees and other
compensation:


(A)
At each closing of the sale of Securities during the Term and as a condition
precedent to the sale of such Securities, the Company shall pay Finder a cash
fee equal to 2.4% of the gross proceeds from the sale of Securities.



(B)
At each closing of the sale of Securities during the Term and as a condition
precedent to the sale of such Securities, the Company shall issue to Finder or
its designees, as determined by Finder, warrants (the “Warrants”) to purchase
1.7% of the Securities sold at such closing.  The Warrants shall in the form and
substance as those acquired by the investors in the offering but shall be
limited from transfer for the first 180 days as per FINRA Rule 5110.



(C)
If any of the Investors in the Offering exercise any warrants acquired by them
in the Offering, the Finder shall receive a fee equal to 33% of the total fee
due H.C. Wainwright & Co., LLC (“Wainwright”) under the Wainwright engagement
agreement dated July 29, 2014 and amended January 10, 2015.




17O CHANGEBRIDGE ROAD • MONTVILLE • NJ  07045
Phone: (646) 780-8833 • Fax: (973) 575-0730
 
 

--------------------------------------------------------------------------------

 

(D)
The Company shall periodically reimburse Finder for it’s out of pocket expenses,
including in connection with the Offering, not to exceed $500 without the prior
consent of the Company.



The Company agrees to engage legal counsel that is mutually acceptable to the
Company and the Finder at the Company’s expense for all legal matters related to
the proposed offering, including the preparation and review of offering
documents and required filings, if any. The Company represents and warrants that
any information furnished to Finder for use in any business plans, partnering
plans, financial models or strategies, and/or business arrangement(s), to the
best of the Company’s knowledge and belief, will contain no untrue statement of
any material fact nor omit any material fact which would make the information
misleading.  The Company further warrants that if the circumstances relating to
information or documents furnished to Finder change in any material respect at
any time, the Company will inform Finder promptly of the changes and immediately
deliver to Finder documents or information necessary to ensure the continued
accuracy and completeness of all information and documents.


The Company shall indemnify and hold Finder harmless pursuant to the terms set
forth on Exhibit A annexed hereto, which is incorporated by reference as if set
forth verbatim herein.  The Company acknowledges that Finder has entered into
this Agreement in material reliance upon the indemnities set forth in Exhibit A.


              This Agreement may be executed in any number of counterparts, each
of which together shall constitute one and the same original document.  This
Agreement may be executed and delivered by exchange of facsimile copies showing
the parties’ signatures, and those signatures need not be affixed to the same
copy.  The facsimile copies showing the signatures of the parties will
constitute originally signed copies of the same Agreement requiring no further
execution. This Agreement shall be construed in accordance with and governed by
the laws of the State of New York, without giving effect to its conflict of law
principles (other than Section 5-1401 of the New York General Obligations
Law).  The parties hereby agree that any dispute between them arising out of or
in connection with this Agreement shall be adjudicated before a court located in
New York City, and they hereby submit to the exclusive jurisdiction of the
courts of the State of New York located in New York, New York and of the federal
courts in the Southern District of New York with respect to any action or legal
proceeding commenced by any party, and irrevocably waive any objection they now
or hereafter may have respecting the venue of any such action or proceeding
brought in such a court or respecting the fact that such court is an
inconvenient forum, relating to or arising out of this Agreement, and consent to
the service of process in any such action or legal proceeding by means of
registered or certified mail, return receipt requested, in care of the address
set forth above.  THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT.
 
 
 

17O CHANGEBRIDGE ROAD • MONTVILLE • NJ  07045
PHONE: (646) 780-8833 • FAX: (973) 575-0730
 
 

--------------------------------------------------------------------------------

 

 
(F)      Confidential Information. For the purpose of the Agreement,
“Information” shall mean and include all contracts and agreements and the terms
thereof, to which the Company may be a party; all internal non-public business,
technical and financial information, analyses, forecasts and projections of the
business of the Company and any direct or indirect operating subsidiary; all
business plans of the Company and its subsidiaries; all pending or proposed
proposals for new or renewed contracts; the names, business and financial
arrangements to which the Company is a party; the names and terms of employment
relationships between the Company and any of its employees and/or operating
subsidiaries; all detail and back up information relating to actual, pro forma
or forecasted operations supplied to Finder by the Company; any other
information which, by its nature, would be understood by a reasonable person to
be proprietary and confidential to   the owner of such information; and all data
or information prepared by the Company at the request of the Finder. Finder will
maintain the confidentiality of the Information and, unless and until such
information shall have been made publicly available by the Company or by others
without breach of a confidentiality agreement, shall disclose the information
only as authorized by the Company or as required by law or by order of a
governmental authority or court of competent jurisdiction.  In the event that
Finder is legally required to make disclosure of any of the Information, the
Finder will give notice to the Company prior to such disclosure, as early as
Finder  can practically do so.
 
The foregoing paragraph shall not apply to information that: 
 
 
1.               At the time of disclosure by the Company is, or thereafter
becomes, generally available to the public or within the industries in which the
Company or the Finder  or its Affiliates conduct business, other than as a
direct result of a breach by the Finder   of its obligations under this
Agreement;

 
 
2.               Prior to or at the time of disclosure by the Company, was
already in the possession of, or, conceived by, the Finder  or any of its
affiliates, or could have been developed by them from information then in their
possession, by the application of other information or techniques in their
possession, generally available to the public, or available to the Finder   its
affiliates other than from the Company;

 
 
3.               At the time of disclosure by the Company or thereafter, is
obtained by the Finder or any of its affiliates from a third party not in
violation of any contractual, legal or fiduciary obligation to the Company with
respect to that information; or is independently developed by Finder  or its
Affiliates.

 
This Agreement together with the attached Exhibit A constitutes the entire
understanding and agreement between the parties hereto with respect to its
subject matter and there are no agreements or understandings with respect to the
subject matter hereof which are not contained in this Agreement. This Agreement
may be modified only in writing signed by the party to be charged hereunder.


 If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this letter.





17O CHANGEBRIDGE ROAD • MONTVILLE • NJ  07045
PHONE: (646) 780-8833 • FAX: (973) 575-0730
 
 

--------------------------------------------------------------------------------

 

Very truly yours,


Olympus Securities LLC
 
 






By: /s/ Jeffrey Berman__________
Name: Jeffrey Berman
Title:   Senior Managing Director






Agreed to and accepted
as of date written above:
 
 
TapImmune Inc.






By: /s/ Glynn
Wilson____________                                                                                      
      Name:     Mr. Glynn Wilson, Ph.D.
      Title:      Chief Executive
Officer                                                                           
 
 
 
 
 
 
























[signature page to Olympus Retainer Agreement
dated January 12, 2015]

17O CHANGEBRIDGE ROAD • MONTVILLE • NJ  07045
PHONE: (646) 780-8833 • FAX: (973) 575-0730
 
 

--------------------------------------------------------------------------------

 











 
 
EXHIBIT A
INDEMNIFICATION PROVISIONS


Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.


TapImmune, Inc. agrees to indemnify and hold harmless the Finder, the Selected
Dealers and their respective officers, directors, members, managing members,
employees and each person, if any, who controls the Finder within the meaning of
the Securities Act of 1933, as amended (the “Act”), from and against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements, and any and all actions, suits, proceedings
and investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing,
pursing or defending any such action, suit, proceeding or investigation (whether
or not in connection with litigation in which any indemnified party is a
party)), directly or indirectly, caused by, relating to, based upon, arising out
of, or in connection with the offer and sale of the Securities under the
Agreement between the Company and the Finder to which these indemnification
provisions are attached and form a part (the “Agreement”), any breach by the
Company of any representation, warranty, covenant or agreement contained in the
Agreement, or the enforcement by the Finder of its rights under the Agreement or
these indemnification provisions, provided, however, that the Company will not
be liable in any such case to the extent that any such claim, damage or
liability results from (A) an untrue statement or alleged untrue statement of a
material fact made in the Offering Documents, or an omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, made solely in reliance upon and in
conformity with written information furnished to the Company by the Finder
specifically for use in the preparation thereof, (B) any violations by the
Finder of the Act or state securities laws that does not result from a violation
thereof by the Company or any of its affiliates, or (C) to the extent that any
loss, claim, damage or liability is found in a final, non-appealable judgment by
a court of competent jurisdiction to have resulted primarily from the Finder’s
willful misconduct or gross negligence.


Promptly after receipt by an indemnified party under these provisions of notice
of the commencement of any action, claim, proceeding or investigation (the
“Action”), such indemnified party, if a claim in respect thereof is to be made
against the indemnifying party under these provisions, will notify the
indemnifying party of the commencement thereof, but the omission to so notify
the indemnifying party will not relieve it from any liability which it may have
to any indemnified party under these provisions unless the indemnifying party
has been substantially prejudiced by such omission. The indemnifying party will
be entitled to participate in, and, to the extent that it may wish, jointly with
any other indemnifying party, to assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
indemnified party. The indemnified party will have the right to employ separate
counsel in any such Action and to

17O CHANGEBRIDGE ROAD • MONTVILLE • NJ  07045
PHONE: (646) 780-8833 • FAX: (973) 575-0730
 
 

--------------------------------------------------------------------------------

 

participate in the defense thereof, but the fees and expenses of such counsel
will not be at the expense of the indemnifying party if the indemnifying party
has assumed the defense of the Action with counsel reasonably satisfactory to
the indemnified party, unless (i) the employment of such counsel has been
authorized in writing by the indemnifying party, (ii) the indemnified party has
reasonably concluded (based upon advice of counsel to the indemnified party)
that there may be legal defenses available to it or other indemnified parties
that are different from or in addition to those available to the indemnifying
party, or that a conflict or potential conflict exists (based upon advice of
counsel to the indemnified party) between the indemnified party and the
indemnifying party that makes it impossible or inadvisable for counsel to the
indemnifying party to conduct the defense of both the indemnifying party and the
indemnified party (in which case the indemnifying party will not have the right
to direct the defense of such action on behalf of the indemnified party), or
(iii) the indemnifying party has not in fact employed counsel reasonably
satisfactory to the indemnified party to assume the defense of such action
within a reasonable time after receiving notice of the action, suit or
proceeding, in each of which cases the reasonable fees, disbursements and other
charges of such counsel will be at the expense of the indemnifying party;
provided, further, that in no event shall the indemnifying party be required to
pay fees and expenses for more than one firm of attorneys representing
indemnified parties unless the defense of one indemnified party is unique or
separate from that of another indemnified party subject to the same claim or
action.. No settlement of any Action against an indemnified party will be made
without the consent of the indemnifying party and the indemnified party, which
consent shall not be unreasonably withheld or delayed in light of all factors of
importance to such party and no indemnifying party shall be liable to indemnify
any person for any settlement of any such claim effected without such
indemnifying party’s consent.


To provide for just and equitable contribution, if (i) an indemnified party
makes a claim for indemnification pursuant to these provisions and it is finally
determined, by a judgment, order or decree not subject to further appeal that
such claims for indemnification may not be enforced, even though this Agreement
expressly provides for indemnification in such case; or (ii) any indemnified or
indemnifying party seeks contribution under the Act, the Exchange Act or
otherwise, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company on the one hand and the Finder on the other in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Finder on the other shall be deemed to be in the same
proportion as the total net proceeds from the Offering (before deducting
expenses) received by the Company bear to the total commissions and fees
actually received by the Finder. The relative fault, in the case of an untrue
statement, alleged untrue statement, omission or alleged omission will be
determined by, among other things, whether such statement, alleged statement,
omission or alleged omission relates to information supplied by the Company or
by the Finder, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement, alleged
statement, omission or alleged omission. The Company and the Finder agree that
it would be unjust and inequitable if the respective obligations of the Company
and the Finder for contribution were determined by pro rata allocation of the
aggregate losses, liabilities, claims, damages and expenses or by any other
method or allocation that does not reflect the equitable considerations referred
to in these provisions. No person guilty of a fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) will be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation. Anything in these provisions to the contrary notwithstanding,
no party will be liable for contribution with respect to the settlement of any
claim or action effected without its written consent.


Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect.  The Indemnification Provisions shall be binding upon the Company and
the Finder and their successors and assigns and shall inure to the benefit of
the indemnified parties and their respective successors, assigns, heirs and
personal representatives.
 
17O CHANGEBRIDGE ROAD • MONTVILLE • NJ  07045
PHONE: (646) 780-8833 • FAX: (973) 575-0730

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------